 



EXHIBIT 10.26

AGREEMENT

     This Agreement (“Agreement”) is entered into as of July 14, 2004
(“Effective Date”) by and among Stamps.com Inc. (“Stamps.com”), on the one hand,
and eBay Inc. (“eBay”) and PayPal, Inc. (“PayPal”) (Stamps.com, eBay, and PayPal
are referred to throughout this Agreement as “Party” or “Parties,” depending on
context), on the other hand, as follows:

Agreement

     NOW, THEREFORE, in consideration of the mutual agreements and covenants
hereinafter set forth, the parties agree as follows:

     1. Payments

     (a) eBay shall pay Stamps.com (redacted) up front, designated for
settlement, within four (4) business days of execution and delivery of this
Agreement.

     (b) eBay shall pay Stamps.com (redacted), designated for software and
patent licensing and software support.

     2. Dismissal of the Action

     Within two (2) business days after the execution and delivery of this
Agreement and the payment specified in Section 1(a), above, Stamps.com shall
cause to be filed with the Superior Court of the State of California, County of
Los Angeles, in the action bearing Case No. BC 298001 and entitled Stamps.com
Inc. v. PayPal Inc. and eBay Inc. (“Action”) a fully executed Request For
Dismissal with prejudice of the entire Action, including all cross-claims.

     3. Licenses from Stamps.com

     (a) Stamps.com hereby grants eBay and PayPal a license to use, develop and
launch as a product or application on the websites of www.ebay. or
www.paypal.com the software that Stamps.com has already delivered to PayPal
(“Software”), for a period of three years commencing on the Effective Date of
this Agreement, in the discretion and option of eBay.

     (b) Stamps.com will provide support for the Software for three years
commencing on the Effective Date of this Agreement.

 



--------------------------------------------------------------------------------



 



     (c) Stamps.com hereby grants a non-exclusive, non-sublicensable, limited
patent license to eBay for three years commencing from the date of the
settlement and license agreement for (i) the Software and (ii) the current
eBay/USPS shipping offering or a substantially similar offering (the phrase
“substantially similar” shall be defined under principles of U.S. Copyright
law), under United States Patents (redacted) This license shall extend to and be
for the benefit of eBay’s and PayPal’s customers to the extent such customers
are using eBay’s and PayPal’s websites.

     (d) Except as specified in this Section 3, no Party grants to any other
Party hereto any licenses to any other intellectual property rights it now owns
or hereafter may own.

     4. Releases

     Except for the rights and obligations created or preserved by this
Agreement and License, Stamps.com, on the one hand, and eBay and PayPal, on the
other hand, for themselves and their respective agents, employees,
representatives, predecessors, successors, affiliates, parent and subsidiary
entities, assigns, shareholders, officers, directors, attorneys, insurers,
heirs, executors and administrators, release and forever discharge each other
and their agents, employees, representatives, predecessors, successors,
affiliates, parent and subsidiary entities, assigns, shareholders, officers,
directors, attorneys, insurers, heirs, executors and administrators from any and
all claims, rights, demands, obligations, agreements, contracts,
representations, promises, liens, accounts, debts, liabilities, expenses,
damages, costs, interest, attorney’s fees, judgments, orders, and causes of
actions of every kind and nature, whether known or unknown, suspected or
unsuspected, existing or claimed to exist, which Stamps.com, on the one hand,
and eBay and PayPal, on the other hand, ever had, now have, or claim to have
against the other with respect to the subject matter of the Original License
Agreement or the Action, including all claims that were or could have been
asserted by any party in the Action.

     All parties hereto acknowledge that they have read, considered and
understand the provisions and significance of Section 1542 of the California
Civil Code, which presently provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

     The parties hereto expressly waive any and all rights they have or may have
under Civil Code § 1542 as now worded or hereafter amended. In connection with
this waiver, the parties acknowledge that they are aware that they may hereafter
discover claims presently unknown or unsuspected or facts in addition to or
different from those which they now know or believe to be true with respect to
the claims, matters and causes

 



--------------------------------------------------------------------------------



 



of action released by this Settlement Agreement. Nevertheless, all parties
intend by this Settlement Agreement to release fully, finally and forever all
matters released herein. In furtherance of such intention, the releases as set
forth in this Settlement Agreement shall be and remain in effect as full and
complete releases of such matters released herein notwithstanding the discovery
or existence of any additional or different claims or facts relevant thereto. It
is expressly understood and agreed that this waiver of Civil Code §1542 and the
mutual releases set forth herein are material terms of this Settlement
Agreement, and were separately negotiated between the parties hereto.

     5. Confidentiality and Public Statements

     The terms of this Agreement shall be maintained in confidence, and no
release of the terms of this Agreement shall be made by any Party without the
prior written consent of the other Parties. However, each Party may disclose the
terms of this Agreement, as necessary: (i) to satisfy SEC reporting
requirements; (ii) to its outside professional representatives (accounting,
legal, audit, etc.); (iii) as part of any negotiations or due diligence
associated with a potential change of control or exclusive license or sale of
any patents subject to this Agreement; or (iv) as required by court order or
legal process, provided the disclosing Party makes reasonable efforts to obtain
a protective order to maintain confidentiality and promptly provides the other
Party with notice of such process or court order. The parties agree (i) to issue
a mutually agreeable initial press release announcing this Agreement, attached
hereto in Exhibit A, to be released on the date as set forth in Exhibit A. The
Parties agree not to comment publicly, privately or confidentially concerning
the terms and conditions of this Agreement beyond the content of the initial
press release or any public SEC filings hereunder.

     6. No Prior Assignment

     Each of the parties hereto warrants that it has not previously assigned,
transferred or granted, or purported to assign, transfer or grant, any claim,
matter, or cause of action which is being released herein.

     7. No Admission of Liability

     Neither this Agreement, nor any action taken pursuant to this Agreement,
shall constitute an admission of any wrongdoing, fault, violation of law or
liability of any kind on the part of any party to this Agreement, which claims
and allegations are denied and contested. Neither this Agreement, nor any action
taken pursuant to this Agreement, shall be interpreted to constitute any measure
of a reasonable patent royalty rate or that any patent license is required or
necessary. The Agreement has been jointly negotiated and drafted and the parties
hereto each shall be deemed to have participated equally in the drafting of this
Agreement. The language of this Agreement shall be construed as a whole
according to its fair meaning, and not strictly for or against any of the
parties hereto. Wherever possible, each word, phrase and provision of this
Agreement shall be interpreted in such a manner as to be valid under applicable
law, but, if any word, phrase or provision of this Agreement shall be held or
deemed to be invalid or prohibited, such

 



--------------------------------------------------------------------------------



 



word, phrase or provision shall be ineffective to the extent of such prohibition
without invalidating the remainder of the import of such word, phrase or
provision or the remaining words, phrases or provisions of this Agreement.

     8. Governing Law and Enforcement

     This Agreement shall be governed and construed according to the laws of the
State of California. If legal action is necessary to enforce any of its terms,
such action shall be brought in a court having appropriate jurisdiction within
the County of Los Angeles.

     9. Attorneys Fees and Costs to Prevailing Party

     Each party shall bear its own attorney’s fees and costs in connection with
the Action and this Agreement. However, in any legal action or proceeding to
enforce the terms of this Agreement or License, the prevailing Party shall be
entitled to recover its reasonable attorneys’ fees actually incurred, together
with other costs relating to any such legal action or proceeding.

     10. Final Embodiment of Agreement

     This Agreement consists of a single, integrated, written contract
expressing the entire agreement of the Parties with respect to its subject
matter, and may only be modified or amended by a written instrument executed by
the parties hereto. No agreements, representations or warranties of any kind
have been made by any party hereto, except as expressly set forth herein. All
prior discussions and negotiations with respect to the subject matter hereof
have been and are merged and integrated into, and superseded by, this Settlement
Agreement.

     11. Severability

     Each of the provisions herein constitutes a material provision of this
Agreement and no one provision may be severed from any of the other provisions
in the event of breach. However, if any court of competent jurisdiction holds
any provision of this Agreement invalid or unenforceable, it is the intent of
the parties that all other provisions of this Agreement are construed to remain
fully valid, enforceable, and binding on the parties.

     12. Consultation with Counsel

     The parties hereto, and each of them, represent and declare that in
executing this Agreement, they relied solely upon their own judgment, belief and
knowledge, and the advice and recommendation of their own independently selected
counsel concerning the nature, extent and duration of their rights and claims,
and they have not been influenced to any extent whatsoever in executing the
Agreement by any other party hereto or by any person representing such other
party.

 



--------------------------------------------------------------------------------



 



     13. Authority to Act

     Each party signing this Agreement represents and warrants that such party
has the full authority to execute, deliver and perform this Agreement. The
parties hereto agree to indemnify each other and to hold the same free and
harmless from any and all claims, demands, loss, damage, judgment, liability and
expense, including costs and reasonable attorney’s fees, resulting from any
breach of the representations or warranties contained in this paragraph.

     14. Counterparts

     This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Signatures transmitted by facsimile may be used and shall
be binding on the parties hereto.

     Wherefore, the Parties have caused this Agreement to be executed as set
forth below.

     
DATED: July ___, 2004
  PAYPAL, INC., a Delaware corporation    

  By:

 

--------------------------------------------------------------------------------

 
 

  Its:

 

--------------------------------------------------------------------------------

 
   
DATED: July ___, 2004
  EBAY INC. a Delaware corporation  

  By:

 

--------------------------------------------------------------------------------

 
 

  Its:

 

--------------------------------------------------------------------------------

 
   
DATED: July ___, 2004
  STAMPS.COM INC. a Delaware corporation  

  By:

 

--------------------------------------------------------------------------------

 
 

  Its:

 

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A

Stamps.com Contact:
Austin Rettig
(310) 581-7552
http://investor.stamps.com

Stamps.com Announces Settlement and License Agreement with eBay

SANTA MONICA, Calif., and SAN JOSE, Calif., [July 14, 2004] –Stamps.com Inc.
(Nasdaq:STMP) and eBay Inc. today announced that the companies have resolved
various disputes among them that led to the filing of litigation in June 2003.
eBay will pay Stamps.com an undisclosed amount up front, designated for
settlement. The parties also agreed to a three-year license of software and
intellectual property owned by Stamps.com. Further details were not disclosed.

“We are very satisfied with the outcome in this matter,” said Ken McBride, CEO
of Stamps.com. “This deal represents a terrific return to our shareholders for
the large investment we have made in our technology and intellectual property.”

“We are pleased to reach a mutually beneficial arrangement with Stamps.com,”
said Michael Jacobson, Senior Vice President and General Counsel of eBay.

About Stamps.com

Stamps.com (Nasdaq: STMP) is a leading provider of Internet-based postage
services. Stamps.com enables customers to print U.S. Postal Service-approved
postage with just a PC, printer and Internet connection. The company targets its
services to small businesses, home offices, and individuals, and currently has
partnerships with companies including CompUSA, Earthlink, HP, Microsoft, NCR,
Office Depot and the U.S. Postal Service.

# # #

Stamps.com Statement:

“Safe Harbor” Statement under the Private Securities Litigation Reform Act of
1995: This release may contain forward-looking statements that involve risks and
uncertainties. Important factors, including the company’s ability to complete
its products and obtain regulatory approval, which could cause actual results to
differ materially from those in the forward-looking statements, are detailed in
filings with the Securities and Exchange Commission made from time to time by
Stamps.com, including its Annual Report on Form 10-K for the fiscal year ended
December 31, 2003, its subsequent Quarterly Reports on Form 10-Q, and its
Current Reports on Form 8-K, if any. Stamps.com undertakes no obligation to
release publicly any revisions to any forward- looking statements to reflect
events or circumstances after the date hereof or to reflect the occurrence of
unanticipated events.

 